Case 19-13556-mdc         Doc 49     Filed 06/11/20 Entered 06/11/20 08:56:01                  Desc Main
                                     Document     Page 1 of 1


                              IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


In Re:                                                   :
                                                         :
         Alessandro B Micozzi                            :       Chapter 13
         Kristi M Micozzi                                :
                                                         :       Case No. 19-13556MDC
Debtor(s)                                                :

                                     CERTIFICATE OF NO RESPONSE


        I hereby certify that no answer, objection or other responsive pleading has been filed in response
to the Motion to Modify Plan filed at docket number 41



Dated: June 11, 2020                                         /s/ Brad J. Sadek, Esquire
                                                               Brad J. Sadek, Esquire
                                                               Sadek and Cooper
                                                               1315 Walnut Street, Suite 502
                                                               Philadelphia, PA 19107
                                                               215-545-0008
